Citation Nr: 0817712	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-43 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for major depressive 
disorder.

4.  Entitlement to an initial compensable evaluation for a 
right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in February 2007.  This matter was 
originally on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a back 
disability and entitlement to service connection for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's major depressive disorder is not related to 
active service.

2.  The veteran is not shown to have malunion of the tibia 
and fibula with slight ankle disability or moderate 
limitation of the right ankle.


CONCLUSIONS OF LAW

1.  Major depressive disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for an initial compensable evaluation for a 
right ankle disability have not been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 
5262, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007). 

Letters dated in October 2003 and March 2006 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). The veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claims.  The October 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   The March 2006 letter informed the veteran 
how VA determines disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA medical treatment 
records, Social Security Administration (SSA) records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The veteran was also accorded a VA examination in November 
2007. 38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a depressive disorder is factually shown during 
service.  The Board concludes it was not.  

The service medical records are absent complaints, findings 
or diagnoses of depression during service.  On the clinical 
examination for separation from service, the veteran's 
psychiatric health was evaluated as normal, and on the Report 
of Medical History completed by the veteran in conjunction 
with the separation examination, he denied ever having 
depression or excessive worry.  Thus, there is no medical 
evidence that shows that the veteran suffered with symptoms 
of depression during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Major depressive disorder can be 
service-connected on such a basis.  However, the first 
showing of any depressive symptoms in the record was not 
until 1995, more than twenty years after the veteran's 
discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge in 1972 and the first indication 
of depression in 1995, service connection is not warranted 
under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  The record indicates that 
the veteran has been diagnosed with major depressive 
disorder.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the 
current disability and military service.

However, no medical professional has ever related the 
veteran's depressive disorder to his military service.  The 
medical evidence does not show treatment or diagnosis of this 
problem until a number of years after service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
major depressive disorder, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for a right ankle condition.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

The veteran's right ankle disability is currently assigned a 
noncompensable disability rating pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5262 which provides ratings based on 
impairment of the tibia and fibula.  Under Diagnostic Code 
5262, malunion of the tibia and fibula with slight ankle 
disability is rated 10 percent disabling; malunion of the 
tibia and fibula with moderate knee or ankle disability is 
rated 20 percent disabling; and malunion of the tibia and 
fibula with marked knee or ankle disability is rated 30 
percent disabling.  Nonunion of the tibia and fibula with 
loose motion, requiring a brace, is rated 40 percent 
disabling. 38 C.F.R. § 4.71a.

In every case where the requirements for a compensable rating 
are not met, a zero percent evaluation may be assigned, even 
if the diagnostic schedule does not provide for such a 
noncompensable evaluation. 38 C.F.R. § 4.31 (2007).

The Board has also considered whether an increased rating is 
warranted under Diagnostic Code 5271 for limitation of ankle 
motion.  Under Diagnostic Code 5271, moderate limitation of 
motion of an ankle warrants a 10 percent evaluation and 
marked limitation of motion warrants a 20 percent evaluation. 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Board notes that the terms "mild," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just.  38 C.F.R. § 4.6.

The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II.  

After review, the Board finds that the preponderance of the 
evidence is against an increased evaluation.  The veteran was 
afforded a VA examination of the right ankle in November 
2007.  Physical examination revealed no significant limp or 
antalgic gait on weight bearing with right ankle.  There were 
no functional limitations on standing and walking, there were 
no callosities, skin breakdown or unusual shoe wear pattern 
that would indicate abnormal weight bearing.  There was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, redness, heat, abnormal move ment, 
guarding of movement, or ankylosis.  The veteran had mild 
pulling, tightness of Achilles tendon on extreme 
dorsiflexion.  He had subjective tenderness over the Achilles 
tendon and generalized over medial and lateral ankle.  
Dorsiflexion of the right ankle was from zero to 14 degrees 
and plantar flexion was from zero to 45 degrees.  There was 
no varus or valgus angulation of the os calcis in 
relationship to the long axis of the tibia and fibula.  On 
multiple repetitions against resistance, the examiner found 
no additional loss of range of motion or joint function, 
fatigue weakness, or lack of endurance.  X-rays of the ankle 
revealed no recent fracture, dislocation, or soft tissue 
calcification.  There was deformity and thickening of the 
cortex of the distal posterior fibula.  The VA examiner 
diagnosed a well-healed fracture of distal right fibula, no 
residual arthritis found on films.  The examiner noted that 
he found no medical reason for the veteran's pain other than 
from other sources such as radicular pain from the spine 
condition and unrelated tightness of the Achilles tendon.  

In this case, there is no evidence of a malunion of the tibia 
and fibula, nor are the findings sufficient to show that the 
veteran has a slight ankle disability as there was minimally 
limited dorsiflexion and more than full plantar flexion with 
no painful motion.  The Board, therefore, finds that the 
criteria for a compensable rating have not been met.

The Board has also considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca, supra.  However, there is no 
objective clinical indication he has symptoms causing 
functional limitation to a degree that would support a 
higher, compensable rating.

The Board notes that there is no evidence of record that the 
veteran's right ankle disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable. The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
right ankle disability.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Entitlement to service connection for major depressive 
disorder is denied.

Entitlement to an initial compensable evaluation for a right 
ankle disability is denied.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a back 
disability was remanded by the Board in February 2007 to 
ensure that any actions needed to comply with the VCAA, and 
in particular with Kent v. Nicholson, 20 Vet. App. 1 (2006) 
in the context of a claim to reopen had been accomplished.  
The Board noted that in Kent, the United States Court of 
Appeals for Veterans Claims held that the VCAA required VA to 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant and that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. Id.

In an October 2003 letter, the veteran was advised that he 
was previously denied service connection for a back 
disability and that in order for VA to reconsider the issue, 
he must submit new and material evidence.  However, the 
veteran was not notified the basis of the denial or the 
elements required to establish service connection for a back 
disability that was found insufficient in the previous 
denial.  Thus, the Board remanded so that this could be 
accomplished.  This was not done. Further development is, 
therefore, needed in light of this Stegall violation.
 
Similarly, the issue of entitlement to service connection for 
PTSD was remanded by the Board in February 2007 so that the 
veteran could provide specific details about his claimed in-
service stressors.  The veteran had previously identified 
stressors that could possibly be verified if enough detail 
was provided.  The veteran stated that while stationed at Phu 
Bai, he experienced incoming attacks almost every night.  The 
Board found that the veteran had provided sufficient detail 
to warrant further development.  

In April 2007, the veteran was informed to provide more 
specific details of any claimed in-service stressful events 
such as dates, places, detailed descriptions of events, and 
identifying any other individuals involved including name, 
units of assignment, and any other identifying details.  The 
veteran submitted a VA Form 21-0781, Statement in Support of 
Claim for Service Connection for PTSD, and noted that his 
unit was under constant mortar and sniper gunfire.  He noted 
that this happened between February 1971 and February 1972 
and that he was assigned as a support group for the 101st 
Airborne and that his home base was Phu Bai.  The unit 
assignment during the incident was 596th SIG. CORP.  The 
veteran stated that while arriving at Quang Tri, the base was 
under heavy mortar fire and small arms fire.

The RO's request to U.S. Army and Joint Services Records 
Research Center (JSRRC) indicated that the veteran was 
assigned to 596th SIG CORP at Phu Bot Bai from February 11, 
1971 to January 21, 1972 with an MOS of 36C20.  The request 
indicated that the veteran saw constant mortar attacks and 
sniper gunfire on supply convoys from Phu Bot Bai to Quang 
Tri and Da Nang and that it happened on August 1, 1971. 

A Reply from JSRRC noted that the information provided did 
not meet the criteria for submitting an adequate request and 
asked to review the DA Form 20 and provide the 
complete/correct unit of assignment.  JSRRC noted that 
military records were organized by units and that unit 
records were further organized by date.  JSRRC stated that 
they must know the unit designation down to the lowest 
possible level and most specific dates of the incident.  The 
veteran's record of assignments (DA Form 20) are not 
associated with the claims file. This record would be helpful 
in corroborating the veteran's claimed stressors.  It is also 
the Board's opinion that another request for stressor 
verification be submitted to JSRRC. 

A review of the veteran's personnel records indicate that the 
veteran was in Vietnam from February 11, 1971 to January 21, 
1972 and that he was assigned to 596th Signal Company 
(Support), 63rd Signal Battalion from at least July 1971 to 
December 1971.  The veteran's service medical records 
indicate that he was seen at Company B, 236 Medical Battalion 
of the 101 Airborne Division in the Republic of Vietnam on 
February 24, 1971.  An Internet research revealed that in 
March of 1968 the 596th was assigned to the 63rd Signal 
Battalion, 1st Signal Brigade at Phu Bai, Republic of Viet 
Nam, just below the demilitarized zone.  The unit provided 
major support to elements of the 101st Airborne Division at 
Camp Eagle, Phu Bai and Firebases Birmingham and Bastogne.  
Thus, it appears that the veteran's entire assignment in 
Vietnam was with the same unit.

Accordingly, the case is REMANDED for the following action:

1.  A corrective VCAA letter in the 
context of reopening the veteran's claim 
to entitlement to service connection for 
a back disability should be sent to the 
veteran.  See Kent, supra.

2.  The veteran's service personnel 
records for his period of active duty in 
Vietnam from February 11, 1971 to January 
21, 1972, to include a record of 
assignments (DA Form 20) in Vietnam 
should be requested from the National 
Personnel Records Center (NPRC) and 
associate them with the claims file.  A 
copy of the veteran's separation document 
should be sent with the request.  

3.  A request for stressor verification 
should be submitted to JSRRC to verify 
incoming mortar and sniper fire for the 
three month period beginning at the time 
of the veteran's arrival at the unit 
(February 11, 1971 until to April 11, 
1971) for 596th Signal Company (Support), 
63rd Signal Battalion if no other 
information is found on the veteran's VA 
Form 20.  

4.  Following the above, a specific 
determination should be made, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor in service, and, if so, the 
nature of the specific stressor.  If it 
is determined that the record establishes 
the existence of an in-service stressor, 
that stressor determined established by 
the record needs to be specified.  In 
reaching this determination, any 
credibility questions raised by the 
evidence should be addressed.  

5.  If, and only if, a stressor is 
verified, the veteran should be afforded 
the appropriate VA PTSD examination.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

The in-service stressor which has been 
determined as established by the record 
should be specified for the examiner.  
The examiner should render an opinion as 
to whether it is at least as likely as 
not that there is a link between any 
verified stressor and the current 
diagnosis of PTSD.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

6.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


